DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-3, 6-10, 12-13 and 17-24 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted July 8, 2019, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
7.	Claims 23 and 24 recites the limitation "microbial fuel cell and/or method for generating electrical current" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claims 1-3, 6-10, 12-13, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Girguis et al. (US 2011/0123835 A1), in view of Soo et al. “Reversing methanogenesis to capture methane for liquid biofuel precursors”, in view of Malvankar et al. “Biofilm conductivity is a decisive variable for high-current-density Geobacter sulfurreducens microbial fuel cells”, and in further view of Scheller et al. “Artificial electron acceptors decouple archaeal methane oxidation from sulfate reduction”.
With regard to Claims 1 and 17, Girguis et al. disclose a microbial fuel cell (10) for generating electrical current from methane, the microbial fuel cell (10) comprising: an anode chamber (20) comprising an anode (25), a first fluid, and methane, a cathode chamber (30) in selective communication with the anode chamber (20), the cathode chamber (30) comprising a cathode(35)  in electrical communication with the anode (25) and a second fluid, and a cation exchange membrane, called an interface (40), disposed between the anode chamber (20) and the cathode chamber (30) (See example 1, paragraph 0031).  Girguis et al. disclose wherein microorganisms in the anode chamber can be applied in an anaerobic state metabolizing the methane and transmitting electrons obtained during this process on the anode thus generating the electrical current (paragraph 0036). In the fuel cell the methanotrophs population or synergetic/synthetic associations between different types of microorganisms i.e. microbial consortiums are used. The microorganisms can be natural, genetically modified and/or selected using natural selection processes. The microorganisms population used as inoculum in the fuel cell can be taken from another microbial fuel cell 
Soo et al. disclose an engineered methanogen Methanosarcina acetivorans comprising a heterologous nucleic acid sequence (DNA sequence) encoding methyl-coenzyme M reductase (Mcr) derived from an anaerobic methanotrophic archaenal population 1 (ANME-1) in M. acetivorans for effective methanogenesis (p.2 Section “Growth on methane via ANME-1 Mcr, p.10, col.2 par.3). Before the effective filing date of the invention it would have been obvious to modify Girguis et al. with an engineered methanogen that contains a heterologous nucleic acid sequence encoding methyl-coenzyme M reductase from an anaerobic methane oxidizer, because Soo et al. teach a more efficient process of producing more readily transported biofuels (see abstract).
Malvankar et al. disclose an exoelectrogen microbe of different types of Geobacter, Geobacter being the exoelectrogen microbe which has electrically-conductive appendages and can directly transfer electrons on the anode or other Geobacter increases current density in the microbial fuel cells.
And, finally, Scheller et al. disclose methane oxidation, mediated by the consortium of anaerobic methanotrophic archeans (ANME) with sulfate-reducing bacterias (SRB) upon presence of humic acid (component isolated from sludge) stimulating methane anaerobic oxidation (p.705, col.2, para.1 and p.706, col.1 para.2). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the microbial consortium of Girguis et al. with a sludge or a sludge isolate component, such as humic acid, because Scheller et al. teach that humic acid helps to maintain high rates of methane oxidation (see abstract).
With regard to Claims 2-3, Scheller et al. disclose wherein the sludge or sludge isolate component comprises one or more types of microbe and/or humic acids. Scheller et al. disclose methane oxidation, mediated by the consortium of anaerobic methanotrophic archeans (ANME) with sulfate-reducing bacterias (SRB) upon presence of humic acid (component isolated from sludge) stimulating methane anaerobic oxidation (p.705, col.2, para.1 and p.706, col.1 para.2). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the microbial consortium of Girguis et al. with a sludge or a sludge isolate component, such 
With regard to Claims 6-7, Soo et al. disclose an engineered methanogen Methanosarcina acetivorans comprising a heterologous nucleic acid sequence (DNA sequence) encoding methyl-coenzyme M reductase (Mcr) derived from an anaerobic methanotrophic archaenal population 1 (ANME-1) in M. acetivorans for effective methanogenesis (p.2 Section “Growth on methane via ANME-1 Mcr, p.10, col.2 par.3). Before the effective filing date of the invention it would have been obvious to modify Girguis et al. with an engineered methanogen Methanosarcina acetivorans which is air-adapted, because Soo et al. teach a more efficient process of producing more readily transported biofuels (see abstract).
With regard to Claims 8-10 and 12, Malvankar et al. disclose an exoelectrogen microbe of different types of Geobacter, most specifically Geobacter sulfurreducens (see abstract, page 5791, paragraph 2).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the microbial consortium of Girguis et al. with an exoelectrogen microbe of Geobacter sulfurreducens, because Malvankar et al. teach that an exoelectrogen microbe of different types of Geobacter increases current density in the microbial fuel cells.
With regard to Claim 13, Scheller et al. disclose wherein the sludge or sludge isolate component is chosen from humic acids. Scheller et al. disclose methane oxidation, mediated by the consortium of anaerobic methanotrophic archeans (ANME) with sulfate-reducing bacterias (SRB) upon presence of humic acid (component isolated from sludge) stimulating methane anaerobic oxidation (p.705, col.2, para.1 and p.706, 
With regard to Claim 15, Scheller et al. disclose wherein the sludge or sludge isolate component is a humic acid. Scheller et al. disclose methane oxidation, mediated by the consortium of anaerobic methanotrophic archeans (ANME) with sulfate-reducing bacterias (SRB) upon presence of humic acid (component isolated from sludge) stimulating methane anaerobic oxidation (p.705, col.2, para.1 and p.706, col.1 para.2). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the microbial consortium of Girguis et al. with a sludge or a sludge isolate component, such as humic acid, because Scheller et al. teach that humic acid helps to maintain high rates of methane oxidation (see abstract).
With regard to Claim 16, Scheller et al. disclose wherein the sludge or sludge isolate component is methane-acclimated. Scheller et al. disclose methane oxidation, mediated by the consortium of anaerobic methanotrophic archeans (ANME) with sulfate-reducing bacterias (SRB) upon presence of humic acid (component isolated from sludge) stimulating methane anaerobic oxidation (p.705, col.2, para.1 and p.706, col.1 para.2). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the microbial consortium of Girguis et al. with a sludge or a sludge isolate component that is methane-acclimated, because Scheller et al. teach that humic acid helps to maintain high rates of methane oxidation (see abstract).

With regard to Claim 19, Girguis et al. disclose wherein the first fluid comprises an inoculation medium (paragraphs 0042, 0072).
With regard to Claim 20, Girguis et al. disclose wherein the second fluid comprises a catholyte (paragraph 0034).
With regard to Claim 21, Girguis et al. disclose a method for generating electrical current, the method comprising: providing a microbial consortium noted above to an anode chamber (20) of a microbial fuel cell (10), wherein: the microbial fuel cell (10) comprises: the anode chamber (20) comprising an anode (25) and methane, a cathode chamber (30) in selective communication with the anode chamber(20), the cathode chamber (30) comprising a cathode (35) in electrical communication with the anode (25) and a second fluid, and a cation exchange membrane, called an interface (40), disposed between the anode chamber (20) and the cathode chamber (30), wherein the microbial fuel cell (10) generates electrical current anaerobically (paragraphs 0031-0036). 
With regard to Claim 23, Girguis et al., Soo et al., Malvankar et al. and Scheller et al., do not specifically disclose the microbial consortium, microbial fuel cell and/or method for generating electrical current noted above, wherein the heterologous nucleic acid sequence encoding methyl-coenzyme M reductase derived from an anaerobic methane oxidizer comprises SEQ ID NO:2 or a variant thereof encoding methyl- coenzyme M reductase submit alpha or a variant thereof, SEQ ID NO:4 or a variant .

12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Girguis et al. (US 2011/0123835 A1), in view of Soo et al. “Reversing methanogenesis to capture methane for liquid biofuel precursors”, in view of Malvankar et al. “Biofilm conductivity is a decisive variable for high-current-density Geobacter sulfurreducens microbial fuel cells”, and in view of Scheller et al. “Artificial electron acceptors decouple archaeal methane oxidation from sulfate reduction”, as applied to Claims 1-3, 6-10, 12-13, 17-21 and 23 above, and in further view of Chang et al. “Electrochemically Active Bacteria (EAB) and Mediator-Less Microbial Fuel Cells”.
	Girguis et al., Soo et al. Malvankar et al., and Scheller et al. disclose the method for generating electrical current in paragraph 11 above, but do not specifically disclose wherein  cytochrome C is included in the first fluid in the anode chamber to achieve concentration in the range of about 200nM-200µM, such as 250nM-100µM.
Chang et al. disclose the inclusion of cytochrome C in the first fluid of the anode chamber whereby the conductivity of Shewanella oneidensis appendages depends on the presence of oxidating-reducing co-factors, such as C cytochromes (page 166, paragraphs 2-3).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include cytochrome C in the anode chamber of Girguis et al., Soo et al. Malvankar et al., and Scheller et al., because Chang et al. teach that C cytochromes are necessary to transfer electrons from the electrogene microbe to another microbe or on the anode.  
Chang et al. do not specifically disclose wherein the concentration of C cytochrome is in the range of about 200nM-200µM, such as 250nM-100µM.  However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the specified concentration of C cytochrome, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

13.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Girguis et al. (US 2011/0123835 A1), in view of Soo et al. “Reversing methanogenesis to capture methane for liquid biofuel precursors”, in view of Malvankar et al. “Biofilm conductivity is a decisive variable for high-current-density Geobacter sulfurreducens microbial fuel cells”, and in view of Scheller et al. “Artificial electron acceptors decouple archaeal methane oxidation from sulfate reduction”, as applied to Claims 1-3, 6-10, 12-13, 17-21 and 23 above, and in further view of Medoff et al. (US 2014/0004427 A1).
With regard to Claim 24, Girguis et al., Soo et al., Malvankar et al. and Scheller et al., disclose the microbial consortium for generating electrical current from methane in paragraph 11 above, but do not specifically disclose wherein the engineered methanogen contains a heterologous nucleic acid sequence encoding methyl-
Medoff et al. disclose a fuel cell comprising an anode, a cathode and an anion exchange membrane sandwiched between the anode and the cathode (paragraphs 0020-0023).  Medoff et al. disclose wherein the fuel cell uses a biological process to convert a primary fuel to a secondary fuel and the secondary fuel generates current using a fuel cell.  The primary fuel (1) is brought in to contact with a bio-component (2) where it produces a secondary fuel (3) and waste (4).  The secondary fuel (3) is brought in to the fuel cell and comes in to contact with the anode (5) where it is oxidized (paragraph 0036).  Medoff et al. disclose wherein the biomass material is treated generally by combining the material and a cellulase enzyme in a fluid medium (paragraph 0072), and to the solution it may be desirable to add an antimicrobial additive, such as puromycin, in appropriate concentrations, e.g., between 15 and 1000 ppm by weight (paragraph 0077).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the microbial consortium of Girguis et al., Soo et al., Malvankar et al. and Scheller et al., by including a heterologous nuclei acid sequence encoding puromycin resistance, wherein puromycin is included in the anode chamber, because Medoff et al. teach that puromycin will inhibit growth of microorganisms during transport and storage (paragraph 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725